Title: 30th. Thursd.
From: Adams, John Quincy
To: 


       This day I din’d at Mr. Greigg’s a merchant of this Place. In the evening I went to the assembly, which is much more brilliant here than I have seen it any where: in Stockholm they are much more so, but there were no assemblies there while I was in town on account of the mourning for the Death of the Queen Dowager, which is at present finish’d: this is said to be for opulence the second City in the Kingdom. I believe there is no Country in Europe where the people are more hospitable and affable to Strangers, or more hospitable among themselves than the Sweeds. In almost every town however small it may be they have these assemblies at least once a week during three months. They are by subscription, but a Stranger may enter by paying 1 half of a Rixdaller. There one may dance Country dances minuets, or play cards just as it pleases you; and every body is extremely polite to Strangers. Besides this they have very often private balls, which without being expensive are very well calculated to pass away agreably, the long winter evenings which they have in this country. Even the peasants, the people of the lowest class are very polite here, and that I believe no other country can boast of. In general I think there can be no country in Europe where the Strangers are more civilly treated than in Sweden.
      